           Case 1:20-cv-10701-DPW Document 136 Filed 11/17/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



                                                           )
    MICHAEL MCCARTHY, et al.,                              )
                                                           )    CIVIL ACTION NO.
                                 Plaintiffs,               )    1:20-cv-10701-DPW
                                                           )
                  v.                                       )    PRELIMINARY EQUITABLE
                                                           )    RELIEF REQUESTED
    CHARLES D. BAKER, et al.,                              )
                                                           )
                                 Defendants.               )
                                                           )


           DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’ LATE FILED
         SUMMARY JUDGMENT OPPOSITION, REPLY AND RELATED FILINGS


          Defendants hereby move to strike Plaintiffs’ late-filed summary judgment pleadings

because they were filed, without leave of court, on November 16, 2020, a full week after their

due date. In support thereof, Defendants state the following:


      1.   Plaintiffs’ Opposition to Defendants’ Cross-Motion for Summary Judgment was due on

    November 9, 2020, after a series of extensions to the court-ordered schedule. ECF Doc. No.

    132.1 Their reply in support of their own motion for summary judgment was due on the same

    day. Id.


      2.   On November 16, 2020, Plaintiffs filed an Opposition to Defendants’ Statement Pursuant

    to Rule 56.1, together with an affidavit and memorandum in opposition to Defendant’s cross-




1
 Plaintiffs had already received three other extensions to the court-ordered schedule for briefing
summary judgment. ECF Doc. Nos. 115, 117, and 119.
        Case 1:20-cv-10701-DPW Document 136 Filed 11/17/20 Page 2 of 4




motion for summary judgment. Their memorandum also contains a reply in support of their

motion for summary judgment. ECF Doc. Nos. 133-135.


   3.   Plaintiffs did not seek leave of court for their late filing and have not presented any

reason or excuse for their lateness. See Velez v. Awning Windows, Inc., 375 F.3d 35, 41 (1st Cir.

2004) (“A party who seeks to be relieved from a court-appointed deadline has an obligation, at a

bare minimum, to present his arguments for relief to the ordering court. An unexcused failure to

do so constitutes a waiver.”).


   4.   Three lawyers working at three different law firms have entered appearances for the

Plaintiffs in this matter. At least one of them could have timely filed the required papers or

timely sought an extension of Plaintiffs’ deadline from the Court.


   5.   Because one of the primary issues in this case is whether Plaintiffs’ claims should be

dismissed as moot, Plaintiffs achieve their goal of retaining their claims by delay. In contrast,

Defendants are prejudiced by continuing to have to defend claims that are moot for the reasons

stated in their moving papers. See ECF Doc Nos. 105, 112, 113, 127. If this motion is granted,

Plaintiffs will suffer little prejudice because gun retailers and shooting ranges remain open

across the Commonwealth pursuant to COVID-19 Order No. 33.


   6.   The Court of Appeals has made clear that a District Court need not accept or consider late

filings in connection with summary judgment proceedings. See, e.g., Mendez v. Banco Popular

de Puerto Rico, 900 F.2d 4, 6-8 (1st Cir. 1990) (court has discretion to resolve summary

judgment without reference to late-filed papers); Velez, 375 F.3d at 41 (“Because the defendants

failed to file an opposition to the motion for partial summary judgment by the court-appointed

deadline …, the district judge was entitled to consider the motion as unopposed and to disregard


                                                 -2-
        Case 1:20-cv-10701-DPW Document 136 Filed 11/17/20 Page 3 of 4




a subsequently filed opposition.”). As the Court of Appeals has explained, “[r]ules are rules—

and the parties must play by them.” Mendez, 900 F.2d at 7.


      Wherefore, Defendants request that Plaintiffs’ late-filed Opposition and Reply together

with all related pleadings (ECF Doc. Nos. 133-135) be stricken, or, in the alternative that the

Court decline to consider them.




November 17, 2020                             Respectfully submitted,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL


                                              _/s/ Gary Klein____________________
                                               Gary Klein
                                              Special Assistant Attorney General
                                              One Ashburton Place
                                              Boston, Massachusetts 02108
                                              (617) 651-3650
                                              Gary.Klein@state.ma.us


                                               Julia E. Kobick
                                               Assistant Attorney General
                                               Office of the Massachusetts Attorney General
                                               One Ashburton Place
                                               Boston, Massachusetts 02108
                                               (617) 963-2559
                                               julia.kobick@mass.gov




                                               -3-
        Case 1:20-cv-10701-DPW Document 136 Filed 11/17/20 Page 4 of 4




                  CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

        I certify that I attempted to confer with counsel for the plaintiffs about this motion but did
not receive a response. Plaintiffs should therefore be deemed to oppose the motion.


                                                _/s/ Gary Klein
                                                Gary Klein
                                                Special Assistant Attorney General



                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).

                                                _/s/ Gary Klein
                                                Gary Klein
                                                Special Assistant Attorney General




                                                 -4-
